            Case 7:18-cr-00503-VB DocumentCopy
                                           21 mailed to Dft. 9-8-20
                                               Filed 09/08/20       Dh 1 of 3
                                                                  Page




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       MEMORANDUM
v.                                                    :       OPINION AND ORDER
                                                      :
JAMAL BRYANT,                                         :       18 CR 503 (VB)
                                    Defendant.        :
------------------------------------------------------x

        Now pending is defendant Jamal Bryant’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). (Docs. #16, 18). Bryant asserts that the current COVID-19

pandemic and the fact that he has medical and dental needs warrant his early release.

        For the following reasons, the motion is DENIED.

        First, Bryant’s offense was serious. Over a period of years, he sold heroin in and around

White Plains, New York, particularly in the vicinity of Ferris Avenue. Bryant typically

conducted business over the telephone. Customers would call him and explain, in coded

language, the type and amount of narcotics they wished to purchase. Bryant would then instruct

the customers to meet him at one of several different locations near Ferris Avenue, where he

would complete the transaction. Bryant pleaded guilty to participating in a conspiracy to sell

heroin, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C), stipulating to distributing between 40

and 60 grams of heroin. He had also sustained eleven prior adult convictions and was on parole

at the time of the offense. As a result, his Guidelines sentencing range was 37-46 months’

imprisonment.

        On June 13, 2019, after careful consideration of the nature and circumstances of the

offense and the history and characteristics of the defendant, as well as all the 18 U.S.C. § 3553(a)

factors, the Court sentenced Bryant to thirty-seven months’ imprisonment, the bottom of the

Guidelines range, to be followed by three years of supervised release. The Court emphasized

                                                          1
          Case 7:18-cr-00503-VB Document 21 Filed 09/08/20 Page 2 of 3




that Bryant had regularly sold heroin over a two-year period, and had a lengthy criminal record.

The Court found that the sentence was sufficient but not greater than necessary to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, and afford

adequate deterrence.

       Bryant has been detained since his arrest on July 20, 2018. To date, he has served

approximately twenty-six months of his thirty-seven-month sentence, or about two-thirds of the

sentence imposed.

       Second, Bryant has not demonstrated “extraordinary and compelling reasons” to warrant

the extraordinary relief being sought—namely, early termination of a lawfully imposed prison

sentence—taking into account both his medical history and his risk of exposure to and

complications from the virus. See 18 U.S.C. § 3582(c)(1)(A)(i). Bryant is forty-two years old.

He is neither elderly nor infirm. Prior to sentencing, he told the probation department he was in

good health and did not have a history of health problems. He now claims he has medical and

dental needs that are not being met in prison. But he has not specified any medical condition that

the Centers for Disease Control has identified as increasing his risk of contracting COVID-19 or

developing serious complications if he does. Moreover, Bryant’s prison medical records, which

the government attached to their response, indicate he has received appropriate medical and

dental care while incarcerated.

       Of course, Bryant is at risk for contracting the virus at FCI Beckley, where he is currently

housed. However, the Court is persuaded by the government’s submission that FCI Beckley has

taken substantial measures to respond to the COVID-19 threat at its facility, thereby mitigating

its spread, and has the means to competently care for its inmate population.




                                                 2
             Case 7:18-cr-00503-VB Document 21 Filed 09/08/20 Page 3 of 3




       Finally, as required by Section 3582(c)(1)(A), the Court has considered “the factors set

forth in section 3553(a) to the extent that they are applicable.” The serious nature of Bryant’s

offense and his lengthy criminal record warranted a lengthy prison sentence at the time it was

imposed; nothing has changed to warrant cutting that sentence by a third. Indeed, the sentence

was designed to promote respect for the law and provide just punishment for the offense. To

reduce the sentence in light of the current public health crisis would neither be just nor promote

respect for the law; if anything, it would promote disrespect for the law. And shortening

Bryant’s sentence would also undermine a critical sentencing objective in this case, the need for

the sentence imposed to afford adequate deterrence to criminal conduct. These sentencing

factors not only supported the sentence at the time it was imposed, they also weigh strongly

against Bryant’s early release, especially given that Bryant committed the instant offense while

on parole.

       Accordingly, defendant Jamal Bryant’s motion for a reduction of his term of

imprisonment is DENIED.

       Chambers will mail a copy of this Memorandum Opinion and Order to defendant at the

following address:

       Jamal Bryant, Reg. No. 85944-054
       FCI Beckley
       Federal Correctional Institution
       P.O. Box 350
       Beaver, WV 25813

Dated: September 8, 2020
       White Plains, NY                       SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge

                                                 3
